          Case 2:20-cv-02534-SSV-DPC Document 6 Filed 09/18/20 Page 1 of 6

9/18/20
2/15/05
                             I'NITED STATES DISTRICT COURT
                            EASEERN  DISTRICT OF ].OUIS IAI{A

                                 NOTICE OF DEFICIENT FIIING


  TO      William tl . Wilson, itr .
          1624 centilly Blvd.
                                                                DEFICIEN]
          New Orleans, LA 70119

  SUB,JECT: An2O-2534      'I"    (4). Wl1son w. Nicholas e. crest, et   a1

  Your docuoent titled, Motion Eo! Sanction Pursuant To Rtrle 11,             has
  been leceived but is deficient as noted below:
           1    The  Clerk's Office is unabLe to provide you with the
                informacion you are requesting.
                Ttrerefole, your document is being returned to you.
           2    The Court is unable to act on the subject matter of your
                Ietter except in the context of a fo.rmal lawsuit.
                lhelefore, your docu.Eent is being returned to you.
           3     The Clerk's Office is unabfe to provide legal advice to
                individua.l,s on how to proceed with a lawsuit.
                Thelefore, your docu:nent is being returned to you.
           4    The records of this court do not show that there is any
                pending case refated to you at this time.
                Ttrerefore, your docr:ment is being returned to you.
           5.    Your document appears intended for a different court.
                 Ttrerefore, your document is being returned to you.
           6     You should not correspond directly with the Magistrate
                 Judge or District Judge about your lawsuit. AlL pleadings
                 and correspondence should be addressed to the Clerk of
                 Court.
                 lhelefore, you! docu[ent is being returned to yorr.      You must
                 adhere to ttris rule in any future fi]-j-ngs.
           1    AlL pleadings and other papers filed nust be on 8L" x 11"
                paper, double spaced, and l-egibly handwritten or typed. 1f
                the document consists of more than two (2) pages, each page
                of the document must bear a sequential number, beginning
                with "2" for the second page. Standard font must be used.
                The Court may refuse to consider text presented in Less
                than standard font, such as small or fine typeface. A11
                margins must be no less on 1". No print or writi-ng may
                appear in the margins. See Local Rule 10.1.
                You [ust adhere to this rule in any future filings.
Case 2:20-cv-02534-SSV-DPC Document 6 Filed 09/18/20 Page 2 of 6




 8    The clerk ls not required to fil,e any docurnent or render
      any service for which a fee is legally coll"ectible unfess
      the fee for the service has been paid in advance. The
      plaintiff has 21 days from the date of this notice to
      submit $400,00 for the cost of filing a civil complaint.
      If the plaintiff cannot afford the filing fee, the
      plaintiff must ask the Court to proceed as a pauper. A
      form for thi-s purpose is attached.
      Please subEi t the fi].ing fee or retuln the corpleted for[
      within 21 calenda! days flom the date of this lette!.
             If you are incalcerated and are atrplying for pauper
             status you must submit a certi.fied copy of your trust
             fund account stateaent or the j"nstitutional equivalent
             for the 5-nonttr period i!0 ediately preceding tl.e
             filing of the corplaint, ha.beas corpus or notice of
             appeal obtained from the applopliat€ offici-a1 of each
             pr1son at which you ale or were confined.
 9    The cLerk is not required to file any document or render
      any service for which a fee is IegaIIy collectibfe unless
      the fee for the service has been paid in advance. The
      plaintiff has 21 days from the date of this notice to
      submit $5.00 for filing a petition for habeas relief and
      habeas related mandamus. 1f the plaintiff cannot afford
      the filing fee, the plaintiff must ask the Court to proceed
      as a pauper. A form for this purpose is attached.
      P1ease subEit the filing fee or leturn ttr€ coryleted forn
      nittrin 21 calend.ar days frou the dat6 of this letter.
10.   A         habeas corpus submitted by a person in state
          writ of
      custody, a S 1983 prisoner suit, a motion to vacate, and      a
      request for pauper status all should be submitted on    an
      approved form. This forn has been enclosed for your
      convenLence.
      Please return the comP Ieted for[ withj-n 21 calendar days
      from the date of ttri.s lette!.
11.   The  cost of fi11ng an appeal is $505.00. If you apply for
      pauper status when bringing an appeal, you must submit an
      affidavit that lncludes a statement of aII asseLs you
      possess and that you are unable to pay the fee. This form
      has been encLosed for your convenience.
      P1ease su.bmit the fj.ling fee or return the coEp1eted forB
      within 21 calendar days froB ttr€ date of this letter.
             If you are incarcerated and are applying for pauper
             status you must submi t a celtified copy of your trust
             fund account statement or the j.nstitutional equivalent
             fo! the 6-Eonth period ilmediate1y preceding the
             filing of the complaint, habeas corpus or notice of
             appeal obtained from ttre approplj.ate officiaL of each
             prison at vrhich you are or $rere confined.
                Case 2:20-cv-02534-SSV-DPC Document 6 Filed 09/18/20 Page 3 of 6



                12.       Every paper filed,  after the complaint, must bear the name
                          of this Court, the title, docket nurnber. section, and
                          magistrate judge number, See l,ocal Rule 10.1.
                          Please returtt the coupleted f,o:.n rithin 21 calendar days
                          from the date of this lette!.
                13.       A complaint, affidavit or other pLeading submitted to the
                          Cle.rk for filing must bear an original signature. A copy
                          is not sufficient. See Local Rule 11.1.
a                         Please return the coEpleted form within 21 calendar days
                          from the date of this fetter.
    \            4        Every paper filed Eust bear the filer's nane, ad&ess, and
                          telephone number typed or printed befow the signature. See
                          Local Rule 11.1.
                15.       The complaint and any other pleading must be signed by the
                          filer personally unless filer is represented by a member of
                          the bar of this Court. If the filer is represented,
                          pleadings must be signed and submitted by counsel. See
                          Local RuIe 11.1.
                          P]'ease return tl.e coEp leted form within 21 ca.Lendar days
                          fron the date of this ]'etter.
                16.       The names  of all parties must be listed on the front of
                          your complaint. Do not use "ET Al."
                          P]-ease return ttre corpleted form within 21 calendar days
                          from the date of this letter.
        \
            x   17.       Every pl,eading shall bear a certificate by the party t,ho
                          files j.t that copies trave been served on al.l parties or
                          their counsel of record by hand or by Baj.l . See Local RuJ.€
                          5.4.
                          You Bust adhere to this rule in any future filings.
    \
            x 18.     "
                          Pa]cties fi].ing a motion shalI, at the tiEe of filing,
                          notice i.t for submission. See Local Rule ?.2.
                          Please return ttre completed form, Notice of Submission,
                          withi-n 21 calendar days from the date printed at the top of
                          tl.is letter. Motion Days fo! the appropriate .Tudge can be
                          found at the court's website. www.laed-uscourts.gov
                19.       Except as noted in Local Rule 7.3, aII motions shaLl be
                          accompanied by a memorandum in support. See l,oca} Rul-e
                          7.4. Please return the comp leted forn within 21 calendar
                          gelg froE the date of thj.s lette!.
                20.       Pleadings may not be supplemented without permission of the
                          Court. See Local Rule 7.4 .
                          Please prowide ttre Botion for leave to supplement and
                          return the docunent within 21 calendar days of the date of
                          this letter.
Case 2:20-cv-02534-SSV-DPC Document 6 Filed 09/18/20 Page 4 of 6




2L.      Consent or ex pa.rte motions, whi-ch need not be noticed for
         submission. shall be accompanied by a proposed order. See
         Local Rule 7.3.
         P].ease provide the proposed order and return tl.e doeument
         wittrin 21 cllendar days of, the date of this letter.
22.      Once an answer has been      filed, a complaint may not be
         amended or supplemented      without permission of the Court.
         See local Rufe 7. 6.
         Please provide the motion for leave to anend or supplement
         ttre coEp]-aint and retuln the docr:Dent lyithin 21 ca1endar
         sl3E. of the date of this letter,
23.      Discovery requests and responses thereto must not be fiLed
         until they are used in a proceeding before the Court or
         until the Court grants an order alLowing the filing of the
         document. Federal Rule of Civil Procedure 5(d) .
         lgtrerefore. your docr.rnent is being leturned to you.
24.      28 U.S.C. S 1654 precludes a corporation from appearing
         through a lay person. A corporation must be represented by
         an attorney qualified to practice before this Court.
         therefore, your document is being leturned to you.
25.      The record of this matLer reflects you are represented by
         counsel. AI1 pleadings regarding this case must be filed
         through your counsel of record. All future inquires and
         correspondence regarding this case should be directed to
         your atto.rney of record.
         You Eust adhere to this rufe in any future fj-Iings.

26.      The Clerk's office is unable to provide you with free copies
         without an order of the Court. Copies are available at the
         cost of 50 cenLs per page. The copies which you requested
         consist of Click here to enter text. pages. therefore, the cost of
         the copies you requested i,s Click here to enter text..
         You must remit palEent before copies can be provided.

21   .   This office is unable to provide transcripts to individuals
         free of cost unless so ordered by the Court. You may contact
         the court reporter at the address listed below to make the
         necessary   financial   arrangements.

28.      OTHER:
      Case 2:20-cv-02534-SSV-DPC Document 6 Filed 09/18/20 Page 5 of 6



If you hawe been instructed to plovide additional information, tr>lease
act iEDediately, and provide the required documents within the time
frame indicated a.bowe; otherwise, a judicj-al officer will be notified
of your failure to comply.
                                               CAROI,L. MICHEL
                                               CLERX OF COURT



                                               By
                                                        /v
                                                        c. Kelly
                                                    Deputy C1erk
Respond to:
Clerk,   S. District Court
         U.
500 Poydras street
Room c-151
New Orleans, I.A 70130

Re.f. 1/ 3 / 2020
        Case 2:20-cv-02534-SSV-DPC Document 6 Filed 09/18/20 Page 6 of 6




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

                                                                      CTVILACTION
PI.AINTTFF(S)
                                                                      No.
VERSUS
                                                                      SECTION:

DEFENDANT(S)

                                               NOTICE OF SUBMISSION

         PLEASE TAKE NOTICE that the Motion                                                   ls

hereby set for submission before District Judge/Magistrate Judge                        on

                                          at          _.m.



                                                             (Signature)


                                                             (Name)


                                                             (Address)


                                                             (City)         (state)   (zip)

                                                             (Telephone)
CERTIFICATE OF SERVICE

I her.by certify that I have served   a copy
ofthis document on ell counsel of record
either in person or by mailing it post.ge
preprid on this                 day of
                           20_,

                  (SICNATURE)
